IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60610
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                         STANLEY K. DAVIS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 1:99-CR-71-S-2
                        --------------------
                            July 23, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges:

PER CURIAM:*

          Stanley K. Davis has filed a notice of appeal from his

guilty-plea conviction for distribution of marijuana, in violation

of 21 U.S.C. §§ 841(a) and (b)(1)(D), and his jury conviction for

conspiracy to distribute more than 50 grams of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).     He first avers

that the evidence was insufficient to convict him of conspiracy to

distribute more than 50 grams of methamphetamine.    Davis preserved

this issue for review by moving for judgment of acquittal at the

close of the Government’s case-in-chief and at the close of all the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 00-60610
                                          -2-

evidence. In reviewing the sufficiency of the evidence, this court

examines the evidence, together with all credibility choices and

reasonable      inferences,       in    the    light      most    favorable      to     the

Government.      United States v. Maseratti, 1 F.3d 330, 337 (5th Cir.

1993). The verdict will be upheld if the court concludes that “any

reasonable      trier    of   fact     could    have   found      that    the   evidence

established guilt beyond a reasonable doubt.”                     Id.

             In light of the testimony that (1) between 1998 and 1999

Brad    Davis     and     Davis      were      in   the     business       of    selling

methamphetamine; (2) Brad Davis furnished the methamphetamine and

Davis sold it; (3) on one occasion, Richard Lawrence purchased two

ounces of methamphetamine from Brad Davis; (4) on another occasion,

April   6,   1999,      Stanley      and    Brad    Davis    sold       42.1    grams    of

methamphetamine to Lawrence under DEA surveillance; and (5) Davis

bragged about selling 10 ounces of methamphetamine to a Jackson,

Mississippi, customer, the evidence was sufficient to support the

jury’s finding that the offense of conviction involved more than 50

grams of methamphetamine.

             Davis also avers that since the only seized amount of

drugs was 42.1 grams, and not in excess of 50 grams, his sentence

is unconstitutional in light of Apprendi v. New Jersey, 530 U.S.

466 (2000).      Apprendi has no application to Davis’ case.                    Apprendi

is   “limited    to     facts   which       increase   the       penalty   beyond       the

statutory maximum, and does not invalidate a court’s factual

finding for the purposes of determining the applicable Sentencing

Guidelines.” United States v. Doggett, 230 F.3d 160, 166 (5th Cir.

2000), cert. denied, 121 S. Ct. 1152 (2001).                            The indictment
                               No. 00-60610
                                    -3-

charged Davis with conspiracy to distribute methamphetamine in

excess of 50 grams, and the evidence was sufficient beyond a

reasonable doubt to prove the conspiracy charged.                   Moreover,

because Davis’ 324-month sentence did not exceed the statutory

maximum, his sentence is not invalid under Apprendi.                See United

States v. Keith, 230 F.3d 784, 786-87 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1163 (2001); 21 U.S.C. § 841(b)(1)(A)(viii).

           Davis   avers    next    that   the   district   court    erred   in

attributing relevant offense conduct to him because his drug

activity comprising the relevant offense conduct took place prior

to the formation of the conspiracy for which he was convicted.

Alternatively, he contends that there was insufficient evidence to

establish the relevant offense conduct.

           “The amount of drugs for which an individual [defendant]

shall be held accountable represents a factual finding that must be

upheld unless clearly erroneous.” United States v. Bermea, 30 F.3d

1539, 1575 (5th Cir. 1994).           We have reviewed the record and

conclude that the district court did not clearly err in attributing

the 7,456.05 grams of methamphetamine to Davis as relevant conduct.

See U.S.S.G. § 1B1.3(a)(1)(A).

           Lastly, Davis avers that the district court erred in

classifying him as a career offender. He contends that his federal

felony   conviction   for    conspiracy     to   distribute     a   controlled

substance may not serve to trigger career-offender status under the

sentencing   guidelines.      His    argument    is   without   merit.       The

Sentencing Commission has now lawfully included drug conspiracies

in the category of crimes triggering classification as a career
                          No. 00-60610
                               -4-

offender under U.S.S.G. § 4B1.1 of the Sentencing Guidelines.

United States v. Lightbourn, 115 F.3d 291, 293 (5th Cir. 1997).

          AFFIRMED.